  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA    )
                            )     CRIMINAL ACTION NO.
   v.                       )        2:18cr277-MHT
                            )            (WO)
KELVIS JERMAINE COLEMAN     )


                    OPINION AND ORDER

    Defendant Kelvis Jermaine Coleman   has been indicted

on two counts of distribution of a controlled substance,

in violation of 21 U.S.C. § 841(a)(1). For the reasons

set forth below, the court finds that jury selection and

trial, now set for February 4, 2019, should be continued

so that Coleman may receive a mental-health evaluation

by the Bureau of Prisons (BOP).

    While the granting of a continuance is left to the

discretion of the trial judge, see United States v.

Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the court

is limited by the requirements of the Speedy Trial Act,

18 U.S.C. § 3161.   The Act provides in part:

        “In any case in which a plea of not
        guilty is entered, the trial of a
          defendant charged in an information or
          indictment with the commission of an
          offense shall commence within seventy
          days from the filing date (and making
          public)   of    the   information   or
          indictment, or from the date the
          defendant   has   appeared   before  a
          judicial officer of the court in which
          such charge is pending, whichever date
          last occurs.”

§ 3161(c)(1).        The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”        §     3161(h)(7)(A).        In    granting    such     a

continuance, the court may consider, among other factors,

whether the failure to grant the continuance “would be

likely    to   ...    result   in   a   miscarriage   of    justice,”

§ 3161(h)(7)(B)(i),       or    “would    deny   counsel     for    the

defendant ... reasonable time necessary for effective

preparation, taking into account the exercise of due

diligence.”        § 3161(h)(7)(B)(iv).

    The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Coleman in a speedy trial.

                                    2
Defense counsel requested a competency evaluation by the

BOP   based      on     concerns    about     Coleman’s    ability      to

communicate with him and to comprehend the substance of

their conversations, as well as potential borderline

intellectual functioning.           By agreement of the government

and defense counsel in open court on January 28, 2019,

Coleman will also receive a mental-health evaluation to

determine, among other things, his competency to stand

trial,     the   feasibility       of    an   insanity    defense,     and

whether drug addiction impacted his actions.                    The court

concludes that a continuance is warranted to enable the

BOP   to    evaluate      Coleman       and   to   give   the     parties

sufficient       time    to   incorporate      the   results      of   the

examination into their preparation for trial.

                                    **

      Accordingly, it is ORDERED that the jury selection

and trial, now set for February 4, 2019, are continued

generally.

      DONE, this the 28th day of January, 2019.

                                       /s/ Myron H. Thompson____
                                    UNITED STATES DISTRICT JUDGE

                                    3
